1. The defendant was convicted in the recorder's court of the violation of a city ordinance. No attack was made on the validity of the ordinance in the trial court. This being true, this court is without authority of law to consider whether the ordinance is valid. O'Quinn v. Mayor  Council of Homerville, 42 Ga. App. 628 (157 S.E. 109).
2. The evidence amply sustains the verdict. The court did not err in dismissing the certiorari for any of the reasons assigned.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                        DECIDED JANUARY 8, 1944.